EXHIBIT INDEX No. 414.- ACV Contract of Sale of Mine Holdings From Compañía Minera Romelio Alday Limitada To Minera Polymet Limitada In Vallenar, República de Chile, on May 9, 2008, appearing before me, Ricardo Olivares Pizarro, Lawyer, Notary Public and Official Registrar of Commerce and Mines, with an office at 960 calle Prat, local 14 in the city of Vallenar, is:Ms. Ines Cecilia Alday Araya, Chilean, single, businesswoman, national identity card no. 6 071 556 – K, representing, as authorized, Compañía Minera Romelio Alday Limitada, a mining company constituted by public document dated June 21, 1996, granted before the Notary of Quilpue, Mr. Carlos Montenegro Torres, whose constitution was published in the Official Gazette dated July 23, 1996 and written on the back of page 51, number 29 of the 1996 Register of Commerce of Vallenar and both have the address 159 calle Prat, Comuna de Vallenar, hereinafter the “Vendor”.Also appearing is Mr.
